Citation Nr: 1606022	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to June 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a June 2015 hearing conducted at the RO. A transcript of the hearing is of record.

This case was brought before the Board in August 2015, at which time service connection for a separate respiratory condition, namely bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening was granted.  In light of the grant, this claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining an opinion on whether COPD was caused by or aggravated by the now service-connected condition.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's chronic bronchitis was aggravated beyond its normal progression by his service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening.  

2. Resolving all doubt in favor of the Veteran, COPD is etiologically related to in-service exposure to asbestos.  


CONCLUSIONS OF LAW

1. Chronic bronchitis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. Resolving all doubt in the Veteran's favor, chronic obstructive pulmonary disease was incurred in active duty service.  38 U.S.C.A. §§ 5107(b), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed in the Analysis part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims entitlement to service connection for COPD.  He asserts that it was directly caused by his in-service exposure to asbestos or in the alternative is caused by or aggravated by his recently service connected bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

In regards to a present disability, a November 2009 VA examiner indicated a diagnosis of COPD due to smoking.  Also, June and August 2009 treatment notes of from Dr. B.B. show an assessment of COPD.  But, more recently, the September 2015 VA examiner diagnosed chronic bronchitis and not COPD.  

As noted in the introduction the Board's August 2015 decision granted service connection for bibasilar interstitial fibrosis due to asbestosis and asbestos associated pleural fibrosis bilaterally and diaphragmatic plaque on the right side with pericardial pleural thickening (hereinafter bibasilar interstitial fibrosis, etc.)  As such, the Board also remanded for an opinion on whether the Veteran's COPD was caused by or aggravated by the now service connected condition.  

As noted above, in September 2015, following a review of the claims file and an in-person examination of the Veteran, the VA examiner indicated a diagnosis of chronic bronchitis.  In response to the Board question about a possible relationship between bibasilar interstitial fibrosis, etc., and COPD, the VA examiner indicated there was no relationship as "[t]here is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between these conditions."  Nevertheless, later in response to the question "was the Veteran's (claimed condition/diagnosis) at least as likely as not aggravated beyond its natural progression by" the service connected condition the VA examiner responded yes.  The question, as worded in the VA examiner's opinion, does not distinguish whether it was the claimed condition (COPD) or the diagnosed condition (chronic bronchitis) that has been aggravated beyond its normal progress.  However, in light of the fact that earlier in the opinion the VA examiner noted no causal or aggravating relationship between bibasilar interstitial fibrosis, etc., and COPD, it suggests the later discussion on aggravation refers to chronic bronchitis.  

As such, the weight of the evidence of record supports entitlement to service connection for chronic bronchitis based on aggravation.   See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Furthermore, while the September 2015 VA examiner concluded that there is no causal or aggravating relationship between bibasilar interstitial fibrosis, etc., and COPD, this does not preclude service connection on a direct basis.  

As previously discussed, thought the most recent VA examiner diagnosed chronic bronchitis there are diagnoses of COPD since the Veteran filed his claim.  Additionally, the Veteran served on board the U.S.S. Intrepid.  He notes that he had to sleep in a storeroom where he was exposed to asbestos as well as had to perform ship repairs using asbestos.  As asbestos was still widely used on Navy ships during the Veteran's active duty service, the Veteran's assertion of asbestos exposure is found credible.  Thus, it is conceded the Veteran was exposed to asbestos during active duty service.

Therefore, the remaining question is whether there is a nexus between the in-service exposure and COPD.  The November 2009 VA examiner indicated that the Veteran's COPD was the result of his history of smoking cigarettes.  Alternatively, a recently submitted statement by Dr. M.A.V. says it is his "opinion that it is as least as likely as not that" the Veteran's "COPD condition was caused by asbestos exposure while serving on Navy ships while in the military."  In providing the opinion Dr. M.A.V. acknowledged the Veteran's history of smoking but concluded the fact the Veteran stopped smoking in the 1970s weighs in favor of finding "COPD is a direct result of asbestos exposure not due to smoking."

At worst this evidence can be said to be in equipoise regarding whether the Veteran's COPD is related to in-service asbestos exposure.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for COPD is warranted.
 

ORDER

Entitlement to service connection for chronic bronchitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for chronic obstructive pulmonary disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


